Filed 6/24/16 P. v. Bogar CA2/4
                     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                           SECOND APPELLATE DISTRICT

                                                          DIVISION FOUR




THE PEOPLE,                                                                       B264558

           Plaintiff and Respondent,                                              (Los Angeles County
                                                                                  Super. Ct. No. MA061253)
           v.

RAFIKI M. BOGAR,

           Defendant and Appellant.



           APPEAL from a judgment of the Superior Court of Los Angeles County,
Kathleen Blanchard, Judge. Affirmed.
           Julia J. Spikes, under appointment by the Court of Appeal, for Defendant
and Appellant.
           No appearance for Plaintiff and Respondent.

                                               ______________________________
       Rafiki Bogar appeals from the judgment entered after his jury conviction of one
count of second-degree robbery. Bogar’s appointed counsel filed a no-issue brief under
People v. Wende (1979) 25 Cal.3d 436. We notified defendant of his right to respond,
but received no response.
       The record on appeal shows that, in December 2013, Bogar was charged with
second-degree robbery and criminal threats (Pen. Code,1 §§ 211, 422, subd. (a); counts 1
and 2), based on an incident that took place on October 14, 2013 and involved victim
Arturo Yanez. Bogar was charged with another count of second-degree robbery (count
3), based on an incident that took place on October 25, 2013 and involved victim
Angelina Saucedo. A fourth count was dismissed. Three prison prior convictions were
alleged under section 667.5, subdivision (b), as well as two prior strike convictions under
the Three Strikes law. (§§ 667, subds. (b)-(i); 1170.12, subds. (a)-(d).)
       As relevant to Bogar’s conviction on count 3, Saucedo testified at his jury trial
that, around 10:30 p.m. on October 25, 2013, Bogar rushed her while she was backing her
car down her driveway. She locked the driver’s door, but he hit the car window until it
broke. Saucedo suffered scratches to her face and arms from the shattered glass. Bogar
reached into the car to grab her purse from the passenger seat, saying, “Give me your
purse, bitch. ” She let go because she was not sure if had a weapon or if he would hit her.
As Bogar drove away, Saucedo managed to take a photograph of his car, a silver or grey
four-door sedan. After police responded, Saucedo described her assailant as a Black
male, about 20 to 25 years old, in a hoodie, and she identified him in a six-pack
photographic lineup. An object wrapped in black duct tape was found on the ground next
to the car.
       A roll of duct tape matching that used on the object recovered from Saucedo’s
driveway was found during a search of Bogar’s residence. A traffic ticket found in
Bogar’s wallet connected him to a silver four-door Chrysler sedan similar to the car
Saucedo had captured on her cell phone. When he was arrested on November 2, 2013,


       1   Statutory references are to the Penal Code.
                                               2
Bogar had scratches on his right hand. Blood found on the outside of the driver’s door of
Saucedo’s car matched Bogar’s DNA profile.
       The jury acquitted Bogar of counts 1 and 2, and convicted him of count 3. Bogar
admitted his prior convictions. The court denied his motion to strike his prior strikes
under People v. Superior Court (Romero) (1996) 13 Cal.4th 497 because, at age 36,
Bogar had a long criminal history, going back to 1991, interrupted by recurrent prison
terms. The court sentenced Bogar as a third striker to 25 years to life in prison and
imposed two additional five-year terms under section 667, subdivision (a). The court
struck the three prison priors under section 667.5, subdivision (b), awarded Bogar 607
days of pre-sentence custody credit, and ordered him to pay various fees and fines.
       Having reviewed the record on appeal, we find no arguable issues. (People v.
Kelly (2006) 40 Cal.4th 106.)


                                     DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                 EPSTEIN, P. J.
We concur:



       WILLHITE, J.



       COLLINS, J.




                                             3